Exhibit 10.6

NEWELL RUBBERMAID INC. 2010 STOCK PLAN

STOCK OPTION AGREEMENT

A Stock Option (the “Option”) granted by Newell Rubbermaid Inc., a Delaware
corporation (the “Company”), to the employee named in the attached Option letter
(the “Optionee”), for common stock, par value $1.00 per share and related common
stock purchase rights (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions:

1. Stock Option Grant. Subject to the provisions set forth herein and the terms
and conditions of the Newell Rubbermaid Inc. 2010 Stock Plan (the “Plan”), a
copy of which is attached hereto and the terms of which are hereby incorporated
by reference, and in consideration of the agreements of the Optionee herein
provided, the Company hereby grants to the Optionee an Option to purchase from
the Company the number of shares of Common Stock, at the purchase price per
share, and on the schedule, set forth in the attached Option letter. Any
Incentive Stock Option is intended to be an incentive stock option within the
meaning of Section 422A of the Internal Revenue Code of 1986.

2. Acceptance by Optionee. The exercise of the Option is conditioned upon its
acceptance by the Optionee in the space provided therefor at the end of the
attached Option letter and the return of an executed copy of such Option letter
to the Secretary of the Company no later than 60 days after the Date of Grant
set forth therein or, if later, 30 days after the Optionee receives this
Agreement.

3. Exercise of Option. Written notice of an election to exercise any portion of
the Option shall be given by the Optionee, or his personal representative in the
event of the Optionee’s death, in accordance with procedures established by the
Organizational Development and Compensation Committee of the Board of Directors
of the Company (the “Committee”) as in effect at the time of such exercise.

At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised must be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Optionee has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of shares subject to the Option, (iii) by delivery to the
Company of other Common Stock owned by the Optionee that is acceptable to the
Company, valued at its fair market value on the date of exercise, or (iv) by
certifying to ownership by attestation of such previously owned Common Stock.

If applicable, an amount sufficient to satisfy all minimum Federal, state and
local withholding tax requirements prior to delivery of any certificate for
shares of Common Stock must also accompany the exercise. Payment of such taxes
can be made by a method specified above, and/or by directing the Company to
withhold such number of shares of Common Stock otherwise issuable upon exercise
of the Option with a fair market value equal to the amount of tax to be
withheld.

4. Exercise Upon Termination of Employment. If the Optionee’s employment with
the Company and all affiliates terminates for any reason other than death,
disability or retirement, the Option shall expire on the date of such
termination, and no portion shall be exercisable after the date of such
termination.

5/2010



--------------------------------------------------------------------------------

If the Optionee’s employment with the Company and all affiliates terminates due
to death or disability, the outstanding portion of the Option shall become fully
vested on such date and shall continue to be exercisable until the earlier of
the first anniversary of the date of the Optionee’s termination of employment,
or the date the Option expires by its terms. For this purpose “disability” means
(as determined by the Committee in its sole discretion) the inability of the
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or disability or which has lasted or can be expected to last for a
continuous period of not less than 12 months.

If the Optionee’s employment with the Company and all affiliates terminates due
to retirement, the outstanding portion of the Option shall become fully vested
on such date if so provided in the table set forth below and the vested portion
of the Option shall continue to be exercisable until the earlier of the date
specified in the table or the date the Option expires by its terms. For this
purpose, “retirement” means the Optionee’s termination without cause on or after
the date on which the Optionee (i) has completed five years of credited service
and (ii) either (A) has attained age 65 or (B) has attained age 55 and the sum
of his age and credited service (his “points”) equals or exceeds 60.

 

Age or Points

  

Vesting

  

Exercise Date

Age 65 or 70 or more points    All unvested options vest   

10 years following

termination of employment

65-69 points    All unvested options vest    5 years following termination of
employment 60-64 points    All unvested options expire    1 year following
termination of employment

The term “credited service” means the Optionee’s period of employment with the
Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Optionee was immediately
employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of 30 days. The term “cause” means the Optionee’s
termination of employment due to unsatisfactory performance or conduct
detrimental to the Company or its affiliates, as determined solely by the
Company. The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination.

Any Optionee whose employment terminates due to retirement as described in this
Section 4 must execute and deliver to the Company an agreement, in a form
prescribed by the Company, and in accordance with procedures established by the
Company, that he will not solicit employees, customers or suppliers of the
Company and its affiliates, or compete with the Company and its affiliates, and
that he releases all claims against the Company and its affiliates. If the
Optionee fails to execute such agreement, or if the agreement is revoked by the
Optionee, the Option shall expire on the date of the Optionee’s retirement, and
no portion shall be exercisable after the date of such retirement.

 

  -2-   5/2010



--------------------------------------------------------------------------------

The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Optionee and the Company, and the provisions in such
employment security agreement or severance agreement concerning exercise of an
Option shall supercede any inconsistent or contrary provision of this Section 4.

Full vesting of an Incentive Stock Option may result in all or part of the
Option being treated as a Non-Qualified Stock Option in accordance with
Section 6.4 of the Plan.

5. Option Not Transferable. The Option may be exercised only by the Optionee
during his lifetime and may not be transferred other than by will or the
applicable laws of descent or distribution or pursuant to a qualified domestic
relations order. The Option shall not otherwise be assigned, transferred, or
pledged for any purpose whatsoever and is not subject, in whole or in part, to
attachment, execution or levy of any kind. Any attempted assignment, transfer,
pledge, or encumbrance of the Option, other than in accordance with its terms,
shall be void and of no effect.

6. Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event this Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Optionee to the Company for the purpose of
making appropriate notation thereon, or of otherwise reflecting, in such manner
as the Company shall determine, the change in the number or designation of such
shares.

7. Administration. The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.

8. Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

9. Data Privacy Consent. The Grantee hereby consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in this document by the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. The Grantee understands that the Company and its subsidiaries hold
certain personal information about the Grantee, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock or stock units awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Grantee’s favor for the
purpose of implementing, managing and administering the Plan (“Data”). The
Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Grantee’s country. The Grantee understands that he may request a list with
the names and addresses of any potential recipients of the Data by contacting
the local human resources representative. The Grantee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite

 

  -3-   5/2010



--------------------------------------------------------------------------------

transfer of such Data, as may be required to a broker or other third party with
whom the Grantee may elect to deposit any shares or other award acquired under
the Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage participation in the Plan. The
Grantee understands that he may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the local human resources representative in writing.
The Grantee understands that refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, the Grantee
understands that he may contact his or her local human resources representative.

10. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

NEWELL RUBBERMAID INC. LOGO [g19010g64h32.jpg] John K. Stipancich Senior Vice
President, General Counsel and Corporate Secretary

 

- 4 -